Citation Nr: 0719337	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-08 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In August 2005, the veteran's representative submitted 
additional evidence and waived RO review; this evidence will 
be discussed in the following decision.  38 C.F.R. § 20.1304.


FINDING OF FACT

The veteran's service-connected PTSD has been manifested by 
the following: slight memory loss; some hypervigilance; 
irritability; intermittent periods of inability to perform 
tasks; depressed mood; anxiety; sleep impairment; and nervous 
affect.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
PTSD are not met.  38 U.S.C.A. § 1155 (West 2002 & West Supp. 
2006); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to the initial adjudication of the veteran's claim, a 
letter dated in April 2004 substantially satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, 
at 187. 

The Board notes the VCAA notice provided to the veteran prior 
to adjudication failed to provide notice of the fourth 
element, viz., that the claimant should provide any evidence 
relevant to the claim in his possession to VA.  See Pelegrini 
II, supra.  Failure to provide pre-adjudicative notice of any 
of the four elements is presumed to create prejudicial error.  
See Sanders v. Nicholson, No. 06-7001, U.S. Fed. Cir. (May 
15, 2007).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id., slip op. at 
17.  Lack of prejudicial harm may be shown in three ways: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
slip op. at 14; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The April 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  The Board concludes that a 
reasonable person could be expected to understand that any 
relevant evidence should be submitted during the development 
of the claim.  See Pelegrini II, at 120-121.  Accordingly, 
the Board concludes that the failure to provide VCAA 
compliant notice was harmless.  The Board may proceed with 
consideration of the claim on the merits.  See Sanders, 
supra.   

Since the RO assigned the 30 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.   No private medical records 
were identified by the veteran.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2004.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
PTSD since he was last examined.  That is, the GAF score 
assigned at that time was 54, and it is currently 50, which 
is essentially the same assessment of his social and 
occupational functioning.  The veteran has not reported 
receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The 2004 VA examination report is thorough 
and supported by VA outpatient treatment records.  There is 
no rule as to how current an examination must be, and the 
Board concludes the examination in this case is adequate upon 
which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claim

The veteran alleges that his currently assigned 30 percent 
disability rating does not adequately represent his current 
PTSD disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2006).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2006).

In this case, the degree of impairment resulting from a 
disability involves a factual determination of the current 
severity of the disability.  See Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); see also Solomon v. Brown, 6 Vet. App. 
396, 402 (1994).  Where an appellant's disability rating 
claim has been in continuous appellate status since the 
original assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected PTSD is evaluated as 30 
disabling under the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings 
are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular  
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability 
to perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly 
or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, or recent 
events).

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships. 

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet.  
App. 204, 207 (1994).

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 30 percent rating.  
The evidence does show minor fluctuations in the severity of 
his psychiatric symptoms, but overall he has a mild to 
moderate level of occupational and social impairment.  

Here, the records show that the veteran has been assigned 
fairly consistent GAF scores.  All of the VA Medical Center 
(VAMC) Mental Health Clinic (MHC) outpatient treatment 
records have assigned the veteran a GAF score of 50.  See 
VAMC MHC records dated in July, April and January 2005, 
October, July, May and March 2004.   This is indicative of 
"[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  See DSM-IV.  The 
only fluctuation in GAF score was the May 2004 VA examination 
which assigned a GAF score of 54, indicative of "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  While the Board 
certainly takes into account the veteran's GAF scores, the 
totality of the evidence does not support a finding of 
moderately severe or severe impairment sufficient to warrant 
an increased rating, as discussed below.

While the Board acknowledges the veteran's representative's 
argument that the May 2004 VA examination does not adequately 
reflect the veteran's current level of disability, the 
evidence of record does not support this contention.  The 
VAMC outpatient treatment records submitted by the veteran 
following the May 2004 examination establish a continuous 
picture of moderate disability.

Although the veteran may desire some level of isolation, he 
is not socially isolated.  He has consistently reported that 
he maintains an excellent relationship with his wife and 
family, and that he and his wife go out dancing at least once 
per week.  See VA treatment notes: March, May, July and 
October 2004 and January, April and July 2005.  This alone 
negates the above findings of a GAF score of 50 which 
supposedly reflects serious impairment in social, 
occupational, or school functioning.

The veteran has demonstrated fluctuating affect during the 
course of his appeal; however his speech has consistently 
been noted as good.  Id.  With regard to panic attacks, the 
Board observes that the veteran stated on his original claim, 
notice of disagreement and VA Form 9 that he suffered from 
constant panic attacks.  Interestingly, all of the VA 
treatment records of record state that the veteran did not 
complain or suffer from panic attacks.  At no time did the 
veteran complain of impairment of short or long-term memory, 
though the May 2004 VA examination noted that the veteran did 
suffer from some preoccupation of thought due to memories 
from Vietnam.

The veteran has consistently stated that he did not suffer 
from hallucinations or delusions and did not experience 
suicidal or homicidal ideation.  Id.  He was able to maintain 
personal hygiene and was oriented to time, place and person 
during all VA appointments.  See VA treatment notes: March, 
May, July and October 2004 and January, April and July 2005.  
However, the May 2004 VA examination did note poor 
concentration.  The veteran has complained of chronic sleep 
impairment since the inception of this claim, but the 
evidence supports the conclusion that his sleep impairment 
has gotten better throughout the course of his VA treatment.  
In March 2004, the veteran reported that he was sleeping 
approximately two to four hours per night.  However, with 
additional treatment with medication, the remaining VA 
treatment records note that the veteran is now able to sleep 
six to seven hours per night.  Similarly, the veteran 
reported that his depression was 5/10 in March 2004 and in 
2005 he reported it to be 3/10.

The evidence of record not only does not support a finding 
that the veteran is entitled to a higher disability 
evaluation of 50 percent.  

Considering the totality of the evidence, regardless of the 
fact that the veteran was given a GAF score of 50, the 
veteran's current condition more nearly approximates the 30 
percent disability criteria for the reasons discussed above.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for PTSD.  See Gilbert, 1 Vet. 
App. at 53. 




ORDER

Entitlement to an increased disability rating for PTSD, 
currently evaluated as 30 percent disabling, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


